Breese, J. It is pretty certain that at the time Farrell was served with the garnishee process at Chicago, he was justly indebted to Clark & Study, the judgment debtors of Pearson & Grace, in the sum of two hundred and fifty-seven dollars, in two notes for flour and horses, purchased of them by Farrell, at Tamaroa, in Perry county. About the time he was garnisheed, his clerk, Watson, at Tamaroa, made some arrangement, unknown to Farrell, by which he gave up the horses to Study, who took them away. This was an unauthorized act by the clerk, and could not tend to release Farrell from the notes. It was not the agreement the parties entered into, as testified to, and shown by Hervey, who acted for the. parties in adjusting the matter, and who drew the agreement. The instructions given by the court were all proper. That of the judge, on his own motion, stated the law correctly. The defendant’s instructions were properly refused. We observe that the form of entering the judgment on the garnishee process is not correct. The judgment should be entered in favor of the debtor who is the creditor of the party garnisheed. Stohl et al. v. Webster, 11 Ill. 518; Gillilan v. Nixon, ante, page 50. The judgment is affirmed. Judgment affirmed.